Title: From Benjamin Franklin to William Franklin, 1 September 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Sept. 1 1773
I have now before me yours of July 5. and 6. The August Packet is not yet arrived.
Dr. Cooper of New York’s Opinion of the Author of the Sermon, however honourable to me, is injurious to the good Bishop; and therefore I must say in Justice and Truth, that I knew nothing of his Intention to preach on the Subject, and saw not a Word of the Sermon till it was printed. Possibly some preceding Conversations between us may have turn’d his Thoughts that way; but if so, that is all.
I think the Resolutions of the New England Townships must have the Effect they seem intended for, viz. to show that the Discontents were really general, and their Sentiments concerning their Rights unanimous, and not the Fiction of a few Demagogues, as their Governors us’d to represent them here. And therefore not useless, tho’ they should not as yet induce Goverment to acknowledge their Claims. That People probably may think it sufficient for the present to assert and hold forth their Rights, secure that sooner or later they must be admitted and acknowledg’d. The declaratory Law here, had too its Use, viz. to prevent or lessen at least a Clamour against the Ministry that repeal’d the Stamp Act, as if they had given up the Right of this Country to govern America. Other Use indeed it could have none, and I remember Ld. Mansfield told the Lords, wh[en upon] that Bill, that it was nugatory. To be sure, in a Dispute between two Partys about Rights, the Declaration of one Party can never be suppos’d to bind the other.
It is said there is now a [project on] foot here to form an Union with Ireland, and [that Lord Harcou]rt is to propose it at the next Meeting of [the Irish parlia]ment. The Eastern Side of Ireland are a[verse to it;] supposing that when Dublin is no longer the Seat of their Legislature it will decline, the Harbour being but indif[ferent,] and that the western and sou[thern] Ports will rise and f[lourish] on [its] Ruins, being good in themselves and much better situ[ated for com]merce. For these same Reasons, the w[estern and southern people] are inclin’d to the Measure, and ’tis [thought it may be carried.] But these are difficult Affairs, and [usually take longer time] than the Projectors imagine. Mr. Cro[wley, the author of] several Proposals for uniting [the colonies with the mother-]Country, and who runs about much among the Ministers, tells me the Union of Ireland is only the first step towards a general union. He is for having it done by the parliament of England, without consulting the colonies, and he will warrant, he says, that if the terms proposed are equitable, they will all come in one after the other. He seems rather a little cracked upon the subject.
It is said here that the famous Boston letters were sent chiefly, if not all, to the late Mr. Wheatly. They fell into my hands, and I thought it my duty to give some principal people there a sight of them, very much with this view, that when they saw the measures they complained of, took their rise in a great degree from the representations and recommendations of their own countrymen, their resentment against Britain on account of those measures might abate, as mine had done, and a reconciliation be more easily obtained. In Boston, they concealed who sent them, the better to conceal who received and communicated them. And perhaps it is as well that it should continue a secret. Being of that country myself I think those letters more heinous than you seem to think them; but you had not read them all, nor perhaps the council’s remarks on them. I have written to decline their agency on account of my return to America. Dr. Lee succeeds me. I only keep it while I stay, which perhaps will be another winter.
I grieve to hear of the death of my good old friend Dr. Evans. I have lost so many since I left America that I begin to fear I shall find myself a stranger among strangers when I return. If so, I must come again to my friends in England.
I have heard nothing of the Ohio Affair since my last. Depend upon it no such Orders were given to build Houses at Fort Pitt. I shall as you advise exert myself in that Business more than I have done, for I see ’tis necessary; and that is one Inducement to my continuing here a little longer. My respectful Compliments to Mr. Galloway, from whom I now hear very seldom. I am ever your affectionate father, 
B Franklin
